                                       Case 2:19-cr-00642-VAP Document 28 Filed 11/21/19 Page 1 of 6 Page ID #:159



                                        1   EVAN J. DAVIS, ESQ., State Bar No. 250484
                                            HOCHMAN SALKIN TOSCHER PEREZ P.C.
                                        2   9150 Wilshire Boulevard, Suite 300
                                            Beverly Hills, California 90212-3414
                                        3   Telephone: (310) 281-3200
                                            Facsimile: (310) 859-1430
                                        4   E-mail:     davis@taxlitigator.com
                                        5   THOMAS P. O’BRIEN, ESQ. State Bar. No. 166369
                                            BROWNE GEORGE ROSS LLP
                                        6   801 South Figueroa Street Suite 2000
                                            Los Angeles, CA 90017
                                        7   Telephone: (213) 725-9800
                                            Facsimile: (213) 725-9808
                                        8   E-mail: tobrien@bgrfirm.com
                                        9   Attorneys for Defendant
                                            IMAAD SHAH ZUBERI
HOCHMAN S ALKIN TOSCHER P EREZ P .C.




                                       10
                                       11                      UNITED STATES DISTRICT COURT
                                       12                    CENTRAL DISTRICT OF CALIFORNIA
                                       13   UNITED STATES OF AMERICA,                   CASE NO.: 19-cr-00642-VAP
                                       14                 Plaintiff,                    EX PARTE OPPOSED MOTION TO
                                                                                        CONTINUE CHANGE-OF-PLEA
                                       15   vs.                                         HEARING
                                       16   IMAAD SHAH ZUBERI,                          Current Hearing Date:
                                                                                        November 22, 2019 at 2:00 PM
                                       17                 Defendant.
                                                                                        Proposed Hearing Date:
                                       18                                               December 6, 2019 at 2:00 PM
                                       19
                                       20         Defendant Imaad Shah Zuberi requests a short delay of his change-of-
                                       21   plea hearing to allow the U.S. Department of Justice (“DOJ”) to find a single
                                       22   voice – not New York and Los Angeles voices speaking over each other – so
                                       23   he can globally resolve all potential charges instead of being subject to serial
                                       24   prosecutions for the identical conduct by different offices of the DOJ. The
                                       25   government opposes this ex parte request. As the current change-of-plea
                                       26   hearing is scheduled for November 22, 2019, Mr. Zuberi requests that the
                                       27   Court hear this request during that hearing, unless it rules on the papers
                                       28   beforehand.

                                            6714151_1                             1
                                                     EX PARTE OPPOSED MOTION TO CONTINUE CHANGE-OF-PLEA HEARING
                                       Case 2:19-cr-00642-VAP Document 28 Filed 11/21/19 Page 2 of 6 Page ID #:160



                                        1      I.      The Plea Agreement
                                        2           Defendant Imaad Shah Zuberi signed a plea agreement (“Plea
                                        3   Agreement”) with the U.S. Attorney’s Office for the Central District of
                                        4   California (the government or “CDCA USAO”) on October 6, 2019,
                                        5   committing to plead guilty to three counts: tax evasion, a campaign-finance
                                        6   offense, and a Foreign Agent Registration Act (“FARA”) offense related to
                                        7   Sri Lanka conduct. The Plea Agreement followed months of plea
                                        8   negotiations, during which Mr. Zuberi was also in contact with the U.S.
                                        9   Attorney’s Office for the Southern District of New York (“SDNY USAO”),
HOCHMAN S ALKIN TOSCHER P EREZ P .C.




                                       10   which had informed him in 2018 that he was a subject of its investigation
                                       11   into contributions to the Trump inaugural committee. At no time during his
                                       12   plea negotiations with the CDCA USAO, of which the SDNY USAO was
                                       13   also aware, did the SDNY USAO inform Mr. Zuberi of any change of status
                                       14   in its investigation. In fact, as recently as early October 2019, days before
                                       15   signing the Plea Agreement, Mr. Zuberi inquired with the SDNY USAO of
                                       16   his status in that district. The SDNY USAO confirmed that there had been
                                       17   no change in his status, meaning he remained a subject and not a target.
                                       18           The Plea Agreement Mr. Zuberi signed on October 6, 2019, contains
                                       19   non-prosecution language in which the government commits not to
                                       20   prosecute defendant for obstruction of justice. (Docket No. 5 at ¶ 5(d).)
                                       21   Lead prosecutor Assistant United States Attorney Daniel O’Brien informed
                                       22   Mr. Zuberi that at sentencing the government would raise uncharged alleged
                                       23   FARA violations regarding other countries and would seek a two-point
                                       24   obstruction Guideline enhancement (the latter of which is memorialized in
                                       25   Paragraph 22(e) of the Plea Agreement). (Id. at ¶ 22(e).) The Plea
                                       26   Agreement, which requires Mr. Zuberi to plead guilty at the earliest
                                       27
                                       28
                                                                                  2
                                                     EX PARTE OPPOSED MOTION TO CONTINUE CHANGE-OF-PLEA HEARING
                                       Case 2:19-cr-00642-VAP Document 28 Filed 11/21/19 Page 3 of 6 Page ID #:161



                                        1   opportunity provided by the Court,1 also states under the NO ADDITIONAL
                                        2   AGREEMENT heading that there are no other understandings between the
                                        3   two sides. (Id. at ¶ 2(b), 38.) As is common in such plea agreements, the
                                        4   agreement recites that it only binds the CDCA USAO, although DOJ policy
                                        5   requires that the tax and FARA charges to which Mr. Zuberi agreed to plead
                                        6   guilty be approved by relevant divisions of Main Justice in Washington,
                                        7   D.C. (Id. At Para. 1.)
                                        8       II.      The SDNY USAO Surfaced Immediately After the CDCA Plea
                                        9                Agreement
HOCHMAN S ALKIN TOSCHER P EREZ P .C.




                                       10             On the same day the CDCA USAO filed the Plea Agreement, October
                                       11   22, 2019, the SDNY USAO contacted Mr. Zuberi’s New York lawyers and
                                       12   informed them for the first time that Mr. Zuberi was now a target of its
                                       13   investigation. Instead of campaign finance charges, the SDNY USAO was
                                       14   now asserting that it intended to charge Mr. Zuberi with obstruction of
                                       15   justice, the very charge for which the CDCA USAO had promised in the
                                       16   Plea Agreement not to prosecute Mr. Zuberi. Further, the alleged
                                       17   obstructive act occurred not in Manhattan but instead in Orange County, in
                                       18   the heart of the CDCA, and the CDCA USAO apparently knew about the act
                                       19   before agreeing not to prosecute any obstruction of justice.
                                       20             Since October 22, while discussing whether Mr. Zuberi would agree
                                       21   to plead guilty to obstruction in the SDNY for his Orange County conduct,
                                       22   the SDNY USAO unveiled yet another possible new charge: a different
                                       23   prosecutor in the same small unit of the SDNY USAO was considering
                                       24   charging Mr. Zuberi for a FARA violation, regardless whether he pled to
                                       25   obstruction of justice for the Orange County conduct. This “new” purported
                                       26   FARA violation appears to be a subset of the same FARA conduct that the
                                       27
                                            1
                                             Mr. Zuberi will appear whenever ordered by the Court and is not breaching
                                       28
                                            the plea agreement by asking the Court to reset the change-of-plea hearing.
                                                                                    3
                                                       EX PARTE OPPOSED MOTION TO CONTINUE CHANGE-OF-PLEA HEARING
                                       Case 2:19-cr-00642-VAP Document 28 Filed 11/21/19 Page 4 of 6 Page ID #:162



                                        1   CDCA USAO has alleged against Mr. Zuberi. Not surprisingly, springing
                                        2   two potential new SDNY charges – based on conduct included in his CDCA
                                        3   case that the SDNY USAO could have raised before Mr. Zuberi executed a
                                        4   CDCA-specific plea agreement – has reopened once-closed plea discussions
                                        5   and shaken Mr. Zuberi’s faith that the DOJ won’t move the goalposts yet
                                        6   again.
                                        7      III.    Connection to the CDCA
                                        8            The potential SDNY charges are connected to the CDCA by more
                                        9   than sharing the identical underlying facts. The SDNY USAO further
HOCHMAN S ALKIN TOSCHER P EREZ P .C.




                                       10   discussed having Mr. Zuberi execute a plea agreement to the SDNY count or
                                       11   counts, and then seeking a Rule 20 transfer to the CDCA and low-numbering
                                       12   to this Court for a plea and sentencing concurrent with his existing CDCA
                                       13   case. This would amount to an after-the-fact package deal with both districts
                                       14   – a deal that was available for both districts to negotiate for months leading
                                       15   up to Mr. Zuberi’s CDCA-specific plea but that surfaced only after he had
                                       16   fully resolved the matter with the CDCA USAO.
                                       17      IV.     Negotiations Continue, but the CDCA USAO Wants the
                                       18              Change-of-Plea to Go Forward Now, Prejudicing Mr. Zuberi
                                       19            Mr. Zuberi’s counsel have approached the SDNY and CDCA USAOs
                                       20   to attempt to resolve this last-minute goalpost-shifting and resulting
                                       21   violation of the spirit, if not the letter, of the Plea Agreement. We are still
                                       22   trying to obtain clarity so we can discuss a possible resolution.
                                       23            Although the CDCA USAO is not encouraging the SDNY USAO’s
                                       24   possible new charges based on facts underlying the CDCA case, the CDCA
                                       25   USAO refuses to agree to a short delay in the change-of-plea date to allow
                                       26   Mr. Zuberi and the SDNY USAO to work out either no charges or a possible
                                       27   after-the-fact package deal encompassing both districts. As this Court
                                       28   recognizes, separately charging or sentencing Mr. Zuberi could impact his
                                                                                   4
                                                      EX PARTE OPPOSED MOTION TO CONTINUE CHANGE-OF-PLEA HEARING
                                       Case 2:19-cr-00642-VAP Document 28 Filed 11/21/19 Page 5 of 6 Page ID #:163



                                        1   criminal history and his Guideline calculations, which are issues that should
                                        2   be resolved before, not after, he pleads guilty. For that matter, it should
                                        3   have been resolved before he was presented with any plea agreement. Mr.
                                        4   Zuberi is prejudiced by the unnecessary push for a quick CDCA guilty plea.
                                        5             The government would not be prejudiced by a short delay. Mr. Zuberi
                                        6   has posted a cash bond of $3 million, has complied with his pretrial release
                                        7   conditions, and will appear for any change-of-plea hearing. The CDCA
                                        8   USAO’s insistence that Mr. Zuberi plead while the possibility of identical
                                        9   SDNY charges remain unresolved, advances solely the CDCA USAO’s
HOCHMAN S ALKIN TOSCHER P EREZ P .C.




                                       10   desire to move its case along without regard to the impact on Mr. Zuberi.
                                       11   But Mr. Zuberi didn’t change the deal – the United States government did –
                                       12   and his status as a defendant does not strip him of his right to be treated
                                       13   fairly.
                                       14             Finally, the fact of these new possible SDNY charges – including an
                                       15   obstruction count that the CDCA USAO agreed not to prosecute – based on
                                       16   conduct within the CDCA and with a possible Rule 20 disposition in this
                                       17   Court, has made the Plea Agreement’s earlier representation of “no
                                       18   additional agreements” no longer true. Mr. Zuberi’s deal with the
                                       19   government is now up in the air. The CDCA USAO will no doubt assert
                                       20   that it has not changed the deal, but the DOJ, of which the CDCA and
                                       21   SDNY USAOs are both a part, has pulled a collective bait and switch on Mr.
                                       22   Zuberi. Even if this was not an intentional move by anyone involved, Mr.
                                       23   Zuberi should not be strong-armed into pleading guilty while the possible
                                       24   SDNY charges based on a subset of the CDCA conduct remain unresolved.
                                       25             Mr. Zuberi wants to put his conduct behind him, make amends, and be
                                       26   sentenced, but he also wants finality. A short delay of two weeks should be
                                       27   sufficient to obtain clarity regarding whether the SDNY USAO will insist on
                                       28   new charges, what the charge or charges would be, and whether they would
                                                                                    5
                                                       EX PARTE OPPOSED MOTION TO CONTINUE CHANGE-OF-PLEA HEARING
                                       Case 2:19-cr-00642-VAP Document 28 Filed 11/21/19 Page 6 of 6 Page ID #:164



                                        1   transfer charges to the CDCA by Rule 20. If they insist on charges, then Mr.
                                        2   Zuberi should be given a short but reasonable time to determine a course of
                                        3   action based on all charges facing him.
                                        4   DATED: November 21, 2019                  HOCHMAN SALKIN
                                                                                      TOSCHER PEREZ P.C.
                                        5
                                                                                      By: /s/ Evan J. Davis
                                        6                                                 EVAN J. DAVIS
                                        7                                             BROWNE GEORGE ROSS, LLP
                                        8                                             By: /s/ Thomas P. O’Brien
                                                                                          THOMAS P. O’BRIEN
                                        9
                                                                                      Attorneys for Defendant
HOCHMAN S ALKIN TOSCHER P EREZ P .C.




                                       10                                             IMAAD SHAH ZUBERI
                                       11
                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                6
                                                   EX PARTE OPPOSED MOTION TO CONTINUE CHANGE-OF-PLEA HEARING
